Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification should include a cross reference to related applications at the beginning, see the top of column 1 in prior art document USP 10,781,797 as an example.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first indicator surface” and “second indicator surface” need antecedent basis in the disclosure.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case the claims use “biasing means” followed by function [clm 1] and “retaining means” followed by function [clm 6] which is invoking 35 USC 112 (f).  In light of the disclosure these are being limited to spring type elements for the biasing means and forms of retaining devices that act as limit stops to limit the range of motion of the stem relative to the adjuster element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen, WO2017/162250.  See US equivalent 10,781,797 for line citations.
Regarding claim 1, Sorensen discloses a bearing unit (each unit in figures 4-7) for a bearing assembly of a yawing system of a wind turbine (see title), the wind turbine comprising a tower (2) and a nacelle (3) connected by the yawing system (see figures 2 and 3 showing location at top of tower the full assembly), wherein the yawing system comprises a gear ring (10) comprising gear-toothed arrangement configured to interact with a gear wheel (11) of a motor (12) to allow orientation of the nacelle with respect to the tower (intended use), the bearing unit comprising: an adjuster element (38) arranged to be moveably secured to the bearing assembly and having a first indicator surface (bottom surface of 38 in figure 8); a body element (43/44 head and shaft supported by spring 45) translatable relative to the adjuster element (can translate by the biasing force provided by the spring) and having a second indicator surface (bottom of shaft that sits in cavity in 38); a bearing element (34) in contact with the body element, the bearing element comprising a bearing surface (top surface in figure 8) for contacting a surface of the gear ring during use (contacts flange portion 13 of the gear 10); and, a biasing means (spring 45) positioned between the body element and the adjuster element for applying a tension force to the bearing unit to bias the bearing element into contact with the surface of the gear ring during use (spring 45 under normal conditions bias the element 34 and 43/44 upward), wherein the adjuster element is configured to adjust the tension force applied to the bearing unit by controlling the translation of the body element (the adjuster is tighten to provide the proper tension or biasing force, see column 15, lines 23-51), and wherein the bearing unit is configured such that the first indicator surface of the adjuster element and the second indicator surface of the bearing element body element are visible during use (the adjuster element 38 and as shown in figure 9 there is a hole in the adjuster that allows the body element to be visible or seen, the bottom of 38 is visible on its own), and wherein the body element is formed as a unitary body (43 and 44 are disclosed as parts that are connected, see column 16, lines 1-5, parts that are connected are unitary since they form a unit, unitary is not limited to a one piece body but can include multiple parts connected together).  See NOTE below.
Regarding claim 3, Sorensen discloses that when the bearing unit is installed in the bearing assembly the second indicator surface of the body element (bottom of shaft 44) is configured to move upwards or downwards relative to the first indicator surface of the adjuster element to indicate that tension force applied to the bearing unit has decreased (44 can move up and down in the cavity in 38 and can move upward and downward relative to 38 as a whole, in the instant application the movement of the adjuster element changes the biasing force and compresses the spring, the spring force the bias the body element away from the adjuster, thus the body element can move upwards or downward relative to the adjuster element and thus relative to any surface of the adjuster element, the use of the hole in the adjuster element 38 can further be used as a visual reference point to check the location of the body element  (is it touching adjuster or not, is it too far away etc.) in much the same way that the invention by Applicant is a visual inspection feature).
Regarding claim 4, Sorensen discloses that the first indicator surface and the second indicator surface each comprise end surfaces of the adjuster element (bottom of 38 in figure 8 for example) and the body element (bottom of 44 that can be seen through the hole in 38).
Regarding claim 7, Sorensen discloses that the adjuster element (38) comprises an inner surface (bottom surface of the closed bore portion of 38 in which 44 is placed, where the end of 44 can contact 38) for limiting the translation of the body element towards the adjuster element (provides a stop limiting movement of the body element in the direction toward the adjuster or downward in figure 8).
Regarding claim 8, Sorensen discloses that the bearing surface (top of 34) is arranged to contact a lower surface (42) of the gear ring during use.
Regarding claim 9, Sorensen discloses a bearing assembly for a yawing system of a wind turbine (see claim 1 which indicates all the parts of the turbine listed in the preamble of the claim), the bearing assembly comprising a bearing unit according to claim 1.  Claim 9 is only requiring a full bearing assembly that includes the bearing unit, the assembly of Sorensen is made of multiple bearing units formed together to make a bearing assembly.
Regarding claim 10, Sorensen discloses a yawing system for a wind turbine, the yawing system comprising a bearing assembly according to claim 9 (Sorensen disclose that the bearing assembly shown is part of the yaw system, see the title, abstract, background and detailed description that all describe the unit as part of a yaw system).
Regarding claim 13, Sorensen discloses a wind turbine comprising a yawing system according to claim 10 (see claim 1 that indicates the location of the wind turbine structure).
Regarding claim 14, Sorensen discloses a bearing unit (each unit in figures 4-7) for a bearing assembly of a yawing system of a wind turbine (see title), the wind turbine comprising a tower (2) and a nacelle (3) connected by the yawing system (see figures 2 and 3 showing location at top of tower the full assembly), wherein the yawing system comprises a gear ring (10) comprising gear-toothed arrangement configured to interact with a gear wheel (11) of a motor (12) to allow orientation of the nacelle with respect to the tower (intended use), the bearing unit comprising: an adjuster element (38) arranged to be moveably secured to the bearing assembly and having a first indicator surface (bottom surface of 38 in figure 8); a body element (43/44 head and shaft supported by spring 45) translatable relative to the adjuster element (can translate by the biasing force provided by the spring) and having a second indicator surface (bottom of shaft that sits in cavity in 38); a bearing element (34) in contact with the body element, the bearing element comprising a bearing surface (top surface in figure 8) for contacting a surface of the gear ring during use (contacts flange portion 13 of the gear 10); and, a biasing means (spring 45) positioned between the body element and the adjuster element for applying a tension force to the bearing unit to bias the bearing element into contact with the surface of the gear ring during use (spring 45 under normal conditions bias the element 34 and 43/44 upward), wherein the adjuster element is configured to adjust the tension force applied to the bearing unit by controlling the translation of the body element (the adjuster is tighten to provide the proper tension or biasing force, see column 15, lines 23-51), and wherein the bearing unit is configured such that the first indicator surface of the adjuster element and the second indicator surface of the bearing element body element are visible during use (the adjuster element 38 and as shown in figure 9 there is a hole in the adjuster that allows the body element to be visible or seen, the bottom of 38 is visible on its own), and wherein the first indicator surface of the adjuster element and the second indicator surface of the body element have a predetermined position relative to each other when the predetermined tension force is applied to the bearing unit (once set the adjuster element 38 is in one position, the spring biases the body element into contact with the rest of the bearing assembly, this defines a predetermined position of the indicator surfaces relative to each other.  See NOTE below.
Regarding claim 15, Sorensen discloses that the body element is bi-directionally movable relative to the adjustor element when the predetermined tension force is applied to the bearing unit (the spring allows for bi-directional movement, up and down based on instantaneous loading, increase load the spring can compress, reduced load the spring relaxes).

NOTE:  Applicant has amended the claims to define indicator surfaces but no specific structural relationship is defined, this is thus merely a name for a surface, any surface in a device can be considered an indicator surface.  Claims 2 and 5 define a structural relationship of these surfaces, these claims have been indicated allowable below.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 are allowed.
Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.
Applicant argues Sorensen discloses separate elements that are connected together and thus does not disclose the newly added feature of claim 1 requiring “unitary”.  However, unitary, as explained above, does not require one-piece but rather parts that are connected together can form a unit.  Sorensen as noted by Applicant states that 44 and 43 are connected together, this makes them a unit and thus unitary.
With regards to new claims 14 and 15 Applicant quotes the text that has been presented in these claims and then states Sorensen fails to disclose these features, however the argument doesn’t point to any distinguishable structural feature that the claims would be limited to that are not found in Sorensen.  The claim language is stating that features of the adjuster element and body element have features that are predetermined relative to each other, generally speaking the claims are defining positions or movements allowed based on the configuration.  These features are not limiting to any specific structure and thus a piece of prior art must only be capable of setting the relative positions or allowing the movements, Sorensen is capable of this as explained in the new rejections of claims 14 and 15 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656